El Juez Asociado Señor Todd, Je.,
emitió la opinión del tribunal.
La Corte de Distrito de Arecibo declaró culpable a Ce-cilio Nadal de nn delito de desacato por perjurio porque al *362declarar como testigo en un caso criminal que se siguió ante dielia corte contra Ricardo Cepero por un delito de infrac-ción al artículo 7 de la Ley número 14 de 1936 ((2) pág. 129) hizo manifestaciones contrarias a las que había hecho ante-, riormente bajo juramento ante el fiscal en la investigación preliminar del caso. Se alegó en la acusación que la decla-ración del testigo' era esencial al resultado del proceso que se celebraba. En esta apelación sostiene el acusado que la sentencia es contraria a derecho y a la prueba practicada. El fiscal de esta corte solicita la revocación de la sentencia por entender que “Es cosa elemental en materia de perju-rio que éste haya sido cometido en relación con algo esencial y substancial al proceso que se ventilaba, y esa esencialidad es necesario demostrarla en el proceso por perjurio”, y esto no se probó en el presente caso.
Del examen que hemos hecho de la prueba de cargo, única presentada en el caso, hemos quedado convencidos de que la sentencia debe ser revocada.
En la acusación se alegó que la declaración falsa pres-tada por el acusado consistió en haber declarado en corte abierta: “que el acusado . . . había estado en su estableci-miento de mecánico, donde el testigo arregla armas de fuego, . . . hace como dos años y le llevó un revólver para arre-glar y le arregló dicho revólver y se lo devolvió al acusado . . . cuando lo cierto es que bajo juramento declaró contra-rio a lo que dijo en corte abierta, que dicho acusado le llevó el revólver a arreglar como cinco meses atrás partiendo del mes de marzo de 1943”.
Nada hay en la prueba que demuestre o tienda a de-mostrar que la declaración prestada por el acusado en corte abierta fuera esencial en relación con la prueba del delito de infracción a la ley sobre registro de armas imputado a Ricardo Cepero. El fiscal de la corte inferior por medio del testimonio del Jefe de la Policía Sr. Pratts trató de de-mostrar que la declaración del aquí apelante era material al *363resultado del caso que se celebró contra Cepero, pero al sos-tener la corte inferior una objeción de la defensa al empezar el interrogatorio del fiscal, retiró al testigo, y a pesar de que la corte le indicó que tenía otros medios de probar que la declaración falsa era esencial, el fiscal no presentó prueba alguna a dicho fin.
Vista la sección 1 de la Ley número 41 de 1911 (Código Penal, ed. 1937, pág. 69) y los casos de Pueblo v. Aquino, 33 D.P.R. 255 y El Pueblo v. Marchany, 61 D.P.R. 699, -procede la revocación de la sentencia apelada y la absolución del acusado.